      Case 2:20-mj-05304-DMF Document 62 Filed 02/18/21 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   MONICA B. KLAPPER
     Assistant United States Attorney
 4   Arizona State Bar No. 013755
     Monica.Klapper@usdoj.gov
 5
     GARY M. RESTAINO
 6   Assistant United States Attorney
     Arizona State Bar No. 017450
 7   Gary.Restaino@usdoj.gov
 8   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 9   Phoenix, Arizona 85004-4408
     Telephone: (602) 514-7500
10   Attorneys for Plaintiff
11                       IN THE UNITED STATES DISTRICT COURT
12                            FOR THE DISTRICT OF ARIZONA
13
     United States of America,                                     20-5304MJ
14
                          Plaintiff,                   UNITED STATES’ NOTICE OF
15                                                     AUTOMATIC EXTENSION OF
               vs.                                   SPEEDY TRIAL ACT TIME LIMIT
16
                                                                (Second Notice)
17   Ira J. Gaines,
18   Sue L. McCluskey, and
19   David M. Rees.
20                        Defendants.
21         On December 15, 2020, a complaint was lodged charging Defendants with
22   conspiracy and fraud-related offenses. 1 On or about December 17, 2020, Defendant Gaines
23   was arrested, and Defendants McCluskey and Reese were each served a summons.
24   Although 18 U.S.C. § 3161(b) requires an indictment to issue within 30 days from a
25   defendant’s arrest or the service of a summons, District of Arizona General Order 20-40
26   suspended all grand jury proceedings scheduled to take place after the week of November
27   23, 2020, until further order of the Court. General Order 20-40 was issued to address the
28         1 Eric Miller was also charged in the complaint. He subsequently pleaded guilty,
     was terminated from this MJ case, and is now in CR 21-00095-PHX-SPL.
      Case 2:20-mj-05304-DMF Document 62 Filed 02/18/21 Page 2 of 3




 1   same public health concerns related to COVID-19 described in prior and subsequent
 2   general orders. A grand jury was last in session in the District of Arizona on November
 3   25, 2020. 2
 4          The Speedy Trial Act automatically provides for an additional 30 days to seek an
 5   indictment “when no grand jury has been in session during [the] thirty-day period”
 6   following a defendant’s arrest or summons. 18 U.S.C. § 3161(b). No government motion
 7   is required. See United States v. Mann, 701 F.3d 274, 284–85 (8th Cir. 2012) (“The plain
 8   language of section 3161(b) is unambiguous: where a grand-jury is not in session during
 9   the thirty-day period, ‘the period of time for filing of the indictment shall be extended an
10   additional thirty days.’ 18 U.S.C. § 3161(b). Pursuant to the language of the statute, the
11   extension of time is automatic; no Government motion is required.”)
12          Because no grand jury was in session in the District of Arizona during the 30 days
13   immediately following the December 17, 2020, arrest or summons of Defendants, the
14   United States provided notice on January 19, 2021, that the indictment deadline would be
15   automatically extended for 30 days from its original deadline, or until February 18, 2021.
16   Because no grand jury has been in session since that time, the United States now provides
17   its second notice that the indictment deadline is again automatically extended for an
18   additional 30 days, or until March 22, 2021.
19          Respectfully submitted this 18th day of February, 2021.
20                                             MICHAEL BAILEY
21                                             United States Attorney
                                               District of Arizona
22
                                               s/Monica B. Klapper
23
                                               MONICA B. KLAPPER
24                                             GARY M. RESTAINO
                                               Assistant United States Attorneys
25
26
27
28          2   The grand jury is scheduled to resume on March 23, 2021.

                                                 -2 -
      Case 2:20-mj-05304-DMF Document 62 Filed 02/18/21 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on the 18th day of February, 2021, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF System for filing a copy to
 4   all CM/ECF registrants listed as counsel of record.
 5
     s/ Joy Faraj                      _
 6   U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3 -
